Robert H. Dudley, Justice, concurring. I concur in the result that is reached by the majority, but I do not agree that the fourteen-day period, from March 18, 1985, to April 1, 1985, is excludable. On March 18, 1985, appellant filed a motion to dismiss alleging violations of speedy trial rules. The hearing on that motion was held on April 1,1985, at which time it was denied by the trial court. The majority merely cites A.R.Cr.P. Rule 28.3(a), with no explanation, as support for its conclusion that these fourteen days are excludable. Such a conclusion cannot withstand closer scrutiny. A.R.Cr.P. Rule 28.3(a) provides: The following periods shall be excluded in computing the time for trial: (a) The period of delay resulting from other proceedings concerning the defendant, including but not limited to an examination and hearing on the competency of the defendant and the period during which he is incompetent to stand trial, hearings on pretrial motions, interlocutory appeals, and trials of other charges against the defendant. No pretrial motion shall be held under advisement for more than thirty (30) days, and the period of time in excess of thirty (30) days during which any such motion is held under advisement shall not be considered an excluded period. (Emphasis added). The majority either overlooks or ignores the introductory clause of Rule 28.3(a). That is, the amount of time excludable under Rule 28.3(a) is the “period of delay resulting from . . . hearings on pretrial motions, . . . .” The trial court did not set forth this fourteen-day period as excludable in a written order or docket entry. So, we do not have any notation from the court stating that the hearing caused a fourteen-day delay. Further, there is nothing else in the record establishing that the hearing on appellant’s motion to dismiss caused any delay whatsoever. Consequently, this fourteen-day period is not excludable.